Citation Nr: 0430563	
Decision Date: 11/17/04    Archive Date: 11/29/04

DOCKET NO.  04-23 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an effective date earlier than October 23, 
2002, for the grant of service connection for major 
depression secondary to hearing loss.

2.  Entitlement to an effective date earlier than October 23, 
2002, for the assignment of a total disability based on 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael F. Bradican


INTRODUCTION

The veteran served on active duty from October 1943 to 
October 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 decision of the 
Providence, Rhode Island Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The RO received the veteran's claim for service 
connection for major depression on April 30, 2003.

2.  Service connection for hearing loss and tinnitus was 
granted in an October 2002 rating decision.  An effective 
date of June 3, 2002 was assigned for each disorder.

3.  A claim for TDIU was first received on October 23, 2002.

4.  A rating decision of December 2003 granted entitlement to 
service connection for major depression, secondary to hearing 
loss and tinnitus; as well as entitlement to TDIU.

5.  The disabilities which cause the veteran's 
unemployability were service connected effective June 3, 
2002.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to October 23, 
2002, for the grant of service connection for major 
depression, have not been met.  38 U.S.C.A. §§ 5107, 5110 
(West 2002); 38 C.F.R. §§ 3.400 (2003).

2.  The criteria for an effective date of June 3, 2002, but 
not earlier, for assignment of a TDIU, have been met.  38 
U.S.C.A. §§ 5107, 5110; 38 C.F.R. §§ 3.400.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), which, among other changes, 
expanded the notification and duty to assist obligations owed 
to claimants.  This claim was denied because the veteran did 
not meet the statutory threshold for an earlier effective 
date.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Therefore, 
because the decision is mandated by a failure to meet a basic 
prerequisite, the Board is entitled to go forward with 
adjudication of the claims regardless of whether or not the 
record shows adequate notice and assistance as required by 
the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; Mason v. Principi, 
16 Vet. App. 129, 132 (2002).  

Moreover, VA's General Counsel has held that if VA previously 
provided notice with respect to an issue, then VA has no 
obligation to provide an additional notice of the information 
and evidence necessary to substantiate a newly raised 
downstream issue.  VAOPGCPREC 8-03; 69 Fed.Reg. 25180 (2004).  
The Board is bound by that opinion.  38 U.S.C.A. § 7104 (West 
2002).  Accordingly, as the veteran was provided appropriate 
VCAA notice with respect to the claims of entitlement to 
service connection for major depression and for a TDIU, no 
further notice is required.

Factual Background

On June 3, 2002, the RO received the veteran's claim to 
reopen the issue of entitlement to service connection for 
hearing loss, as well as a new claim of entitlement to 
service connection for tinnitus.  Service connection for 
hearing loss and tinnitus was granted in an October 2002 
rating decision.  An effective date of June 3, 2002 was 
assigned for each disorder, and an evaluation of 80 percent 
was assigned for the hearing loss disability and a 10 percent 
evaluation was granted for tinnitus.  

The veteran submitted an application for TDIU dated October 
23, 2002.  This claim was initially denied by a rating 
decision of April 2003.  The veteran filed a claim for 
service connection for major depression secondary to hearing 
loss on April 30, 2003.  A rating decision of August 2003 
denied this claim.  A rating decision of December 2003 then 
granted entitlement to service connection for major 
depression and entitlement to TDIU.  An effective date of 
October 23, 2002 was assigned for TDIU, and April 30, 2003 
for major depression.  A rating decision of May 2004 then 
assigned an effective date of October 23, 2002 for service 
connection for major depression.

The veteran now contends that an effective date earlier than 
October 23, 2002 is appropriate.  The veteran's 
representative specifically cites June 3, 2002 as the 
appropriate effective date, as this was the effective date of 
the grant of service connection for hearing loss, the 
disability from which the claims for service connection for 
major depression and TDIU stem.  Major depression was claimed 
as secondary to hearing loss, and TDIU was claimed as a 
result of these disabilities.

Earlier effective date for service connection for major 
depression

Under applicable criteria, the effective date of an award of 
disability compensation based on an original claim for direct 
service connection or a claim reopened after final 
disallowance shall be the day following separation from 
active service or the date entitlement arose, if the claim is 
received within one year after separation from service; 
otherwise, it shall be the date of receipt of the claim, or 
the date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2)(i) (2003).  The effective date of an award of 
increased compensation shall be the earliest date as of which 
it is factually ascertainable that the increase in disability 
had occurred, if application is received within one year of 
such date; otherwise, it is the date of receipt of the claim.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Secondary service connection may be granted for a disability, 
which is proximately due to, or the result of a service- 
connected disease or injury.  The secondary condition shall 
be considered to be part of the original condition.  38 
C.F.R. § 3.310(a).  

Although service connection for the veteran's major 
depression was granted as secondary to already service 
connected hearing loss, the law and regulations governing the 
assignment of effective dates for service connection claims 
still apply.  The separate grant of service connection for 
major depression cannot be construed as an increase in the 
hearing loss disability to enable an effective date prior to 
the date of claim, as is allowed in the assignment of 
effective dates for increased disability claims.  The RO 
assigned an effective date of October 23, 2002 for service 
connection for major depression, noting that the medical 
evidence supporting a relationship between major depression 
and hearing loss was received that day.  The RO apparently 
relied on the regulations pertaining to claims for increased 
ratings in assigning the effective date of October 23, 2002.  
38 C.F.R. § 3.400(o)(2).  

The Board finds, however, that 38 C.F.R. § 3.400(o)(2) is not 
the appropriate regulation to use when assigning an effective 
dates for a grant of secondary service connection.  Rather, 
the appropriate regulation is 38 C.F.R. § 3.400(b)(2)(i) 
which controls the assignment of effective dates for grants 
of service connection.  The assignment of effective dates for 
secondarily service connected disabilities shall therefore be 
the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  Therefore, the award of an 
effective date earlier than that currently assigned  is not 
appropriate.

Entitlement to an earlier effective date for TDIU

The effective date of an award of increased compensation 
shall be the earliest date as of which it is factually 
ascertainable that the increase in disability had occurred, 
if application is received within one year of such date; 
otherwise, it is the date of receipt of the claim.  38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

In other words, the effective date of an increased rating is 
the date of ascertainable increase or date of receipt of 
claim, which ever is later under 38 U.S.C.A. § 5110(a) and 38 
C.F.R. § 3.400(o)(1).  If, however, the ascertainable 
increase precedes receipt of the claim, then the effective 
date is the date of the ascertainable increase if the claim 
is received within one year thereof under 38 U.S.C.A. § 
5110(b)(2) and 38 C.F.R. § 3.400(o)(2).  Harper v. Brown, 10 
Vet. App. 125, 126 (1997).

As noted in Harper, 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) are applicable only where the increase precedes 
the claim.  They are not applicable when a claim is filed and 
the increase in disability is subsequently ascertainable.

Thus, the proper analysis is determining the earliest date 
that an increased rating was 'ascertainable' within the 
meaning of 38 U.S.C.A. § 5110(b)(2).  If that increase was 
first ascertainable on a date within one year before receipt 
of the claim for such increase, the effective date should be 
the date of ascertainable increase.  Hazan v. Gober, 10 Vet. 
App. 511, 521 (1997).

With respect to TDIU, 38 C.F.R. § 3.400(o) provides that 
awards of increases shall generally be effective from the 
date of receipt of claim or date entitlement arose, whichever 
is later, except as provided in paragraph (o)(2).  Paragraph 
(o)(2) provides that awards of disability compensation shall 
be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within one year from such date 
otherwise, date of receipt of claim.

The veteran's claim for TDIU, and the RO's grant of such 
benefit, is based on his hearing loss disability which, in 
turn, has resulted in major depression.  The Board concludes 
that the because the veteran's TDIU is based on his hearing 
loss disability, a determination of when he became entitled 
to TDIU must entail a determination of when it was factually 
ascertainable that his hearing loss disability had worsened 
to the degree that it warranted an assignment of TDIU.  The 
evidence of record indicates that the RO granted an initial 
evaluation of 80 percent.  The effective date for service 
connection for hearing loss, June 3, 2002, was based on the 
date of receipt of the claim.  The medical evidence which 
supported the 80 percent rating, a VA audio examination, is 
dated in September 2002.  Additionally, the veteran provided 
private medical records, dated April 25, 2002, which indicate 
a severe hearing loss disability.  

Although private records show that it was factually 
ascertainable that he had a severe hearing loss disability in 
April 2002, the effective date for TDIU cannot pre-date the 
effective date of service connection for the disability upon 
which it is based.  

The law provides that a total disability rating based on 
individual unemployability due to one or more service- 
connected disabilities may be assigned, where the schedular 
rating is less than total, when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of such service-connected disabilities.  38 C.F.R. 
3.340, 3.341, 4.16.  The regulations provide that where the 
veteran has a single service-connected disability, that 
disability must be rated as 60 percent disabling or more 
before a total rating may be assigned.  38 C.F.R. § 4.16(a).

In this case, prior to June 3, 2002, service connection was 
only established for orchitis, rated as noncompensable.  The 
grant of TDIU was based on the degree of impairment resulting 
from his service connected hearing loss and associated 
disorders.  An effective date for the grant of the 
unemployability benefits cannot precede the effective date of 
the grant of service connection for the disabilities on which 
the grant of unemployability was based.  In this case the RO 
assigned an effective date of October 23, 2002, the date of 
receipt of claim for the grant of unemployability benefits. 
The Board, however, concludes that an effective date of June 
3, 2002 is appropriate, as that is the effective date of 
service connection for the underlying disability which causes 
unemployability.  Although it can be argued that it is 
factually ascertainable that the veteran's disability was 
possible of causing unemployability prior to June 3, 2002, 
the law and regulations governing the assignment of effective 
dates for awards, as explained above, do not allow the 
assignment of an effective date for TDIU prior to the 
effective date of service connection for the underlying 
disability.

Accordingly, a total rating for compensation purposes based 
on individual unemployability due to service-connected 
disability prior to June 3, 2002, is not warranted.  The 
evidence is not equipoise as to warrant application of the 
benefit of the doubt doctrine. 38 C.F.R. § 3.102 (2003).    


ORDER

Entitlement to an effective date earlier than October 23, 
2002 for service connection for major depression is denied.

Entitlement to an effective date of June 3, 2002, but not 
earlier, for TDIU is granted subject to the laws and 
regulations governing the award of monetary benefits.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



